
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.31



SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT


        THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT
LOAN AGREEMENT (this "Amendment"), dated as of February 2, 2004, is between
THOMAS GROUP, INC., a Delaware corporation (the "Borrower") and COMERICA BANK
("Lender"), successor by merger with Comerica Bank-Texas.

RECITALS:

        The Borrower and the Lender have entered into that certain Second
Amended and Restated Revolving Credit Loan Agreement dated as of November 26,
2002 (as the same has been or may hereafter be amended, restated or otherwise
modified from time to time, the "Agreement").

        The Borrower and the Lender now desire to amend the Agreement as more
specifically described herein.

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows (all provisions of this
Amendment being effective as of February 2, 2004 (the "Effective Date") unless
otherwise stated herein):

ARTICLE I
 
Definitions

        Section 1.1    Definitions.    Capitalized terms used in this Amendment,
to the extent not otherwise defined herein, shall have the same meanings as in
the Agreement, as amended hereby.

ARTICLE II
 
Amendments and Ratifications

        Each of the following amendments is effective as of the date of this
Amendment, unless otherwise stated herein.

        Section 2.1    Amendments to Section 1 (Definitions) of the
Agreement.    The following definitions in Section 1 of the Agreement are
amended and restated in their entirety to read as follows, or are added to the
Agreement, as applicable.

        "Revolving Credit Termination Date" shall mean the earlier to occur of
(i) February 28, 2005, subject to prior acceleration upon the occurrence of an
Event of Default and the expiration of any applicable cure period, or (ii) the
date on which all Loans are paid in full.

        "Term Loan Termination Date" shall mean the earlier to occur of
(i) February 28, 2005, subject to prior acceleration upon the occurrence of an
Event of Default and the expiration of any applicable cure period, or (ii) the
date on which all Loans are paid in full.

        "Term Note" shall mean that certain Second Amended and Restated Variable
Rate-Installment Note dated February 2, 2004 in the original aggregate principal
amount of $2,800,000 executed by Borrower, payable to the order of Lender as the
same may be renewed, extended, modified, increased or restated from time to
time.

        Section 2.2    Amendment to Section 9.1.3.    Section 9.1.3 of the
Agreement is amended and restated in its entirety to read as follows:

        9.1.3    Quarterly Compliance Certificate.    Furnish to the Lender not
later than forty five (45) days after the close of each fiscal quarter of the
Borrower (beginning with the fiscal quarter ending March 31, 2004) a Compliance
Certificate, dated as of the end of the fiscal quarter

--------------------------------------------------------------------------------

immediately prior to the due date for such Certificate, in a form acceptable to
the Lender in its sole discretion, certifying that, as of the date thereof, no
Default or Event of Default shall have occurred and be continuing, or if any
Default or Event of Default shall have occurred and be continuing, specifying in
detail the nature and period of existence thereof and any action taken or
proposed to be taken by Borrower with respect thereto, and also certifying as to
whether Borrower is in compliance with the financial covenants contained herein
(which certificate shall set forth, in reasonable detail, the calculations and
the resultant ratios and financial tests determined thereunder).

        Section 2.3    Amendment to Section 9.9.    Section 9.9 of the Agreement
is amended and restated in its entirety to read as follows:

        9.9    Amendment Fee.    The Borrower shall pay to the Lender for the
account of the Lender an amendment fee (the "Amendment Fee") in connection with
the execution of the amendments preceding this Agreement in accordance with the
following terms:

        (a)   The Amendment Fee shall be an amount of up to $100,000, subject to
being earned by the Lender, and subject to being reduced, as provided in the
following subparagraphs (b) through (d) of this Section 9.9.

        (b)   The Amendment Fee will be earned by the Lender and will cumulate
without interest in increments of $20,000 on the last day of each month
commencing August 31, 2004, and continuing on September 30, 2004, October 31,
2004, November 30, 2004 and December 31, 2004 (for a total of $100,000). The
total Amendment Fee of $100,000 will be due and payable in full on December 31,
2004, without notice or demand by the Lender.

        (c)   Notwithstanding the foregoing provisions, if on or after
August 31, 2004, there should occur a Refinancing (as defined below), the
Amendment Fee will be only one-half (1/2) of the earned amount of such Amendment
Fee as of the date that the Refinancing occurs, and it is the resulting reduced
amount that must be paid to the Lender. For example, if a Refinancing occurs on
November 10, 2004, the total Amendment Fee due and payable to the Lender would
be $30,000 (1/2 of three-months earned amount at $20,000 per month). As used
herein, "Refinancing" means the payment in full of all Indebtedness by the
Borrower by means of funds originating from a source other than the Lender or
any Affiliate of the Lender, when done in connection with the delivery to the
Lender of (x) a written statement from the Borrower in form and content
satisfactory to the Lender terminating the Agreement, and releasing the Lender,
its officers, directors, employees, agents, independent contractors, attorneys
and agents from any and all claims and liabilities of Borrower and its Domestic
Subsidiaries and their officers, directors, employees, independent contractors,
attorneys and agents, and (y) a written agreement that the Lender has no
continuing commitment to lend to the Borrower. A Refinancing will be considered
to have "occurred" for purposes of this Section 9.9 on the day on which the last
of the actions occurs as set forth in the preceding definition of "Refinancing".

        (d)   For avoidance of doubt, and notwithstanding the foregoing
provisions, there is no Amendment Fee due and payable if a Refinancing occurs
before August 31, 2004.

2

--------------------------------------------------------------------------------




        Section 2.4    Amendments to Sections 9.12, 9.13, and 9.14.    Sections
9.12, 9.13, and 9.14 of the Agreement are amended and restated in their entirety
to read as follows:

        9.12    Tangible Net Worth.    Borrower (on a consolidated basis) shall
maintain a Tangible Net Worth of not less than the respective amounts set forth
below, to be tested on the last day of each fiscal quarter of the Borrower,
commencing March 31, 2004:

Period


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

At March 31, 2004   $ 1,693,000 At June 30, 2004   $ 2,041,000 At September 30,
2004   $ 2,390,000 At December 31, 2004   $ 2,749,000

        9.13    Debt Ratio.    Borrower (on a consolidated basis) shall maintain
a Debt Ratio of not more than the respective ratios set forth below, to be
tested on the last day of each fiscal quarter of the Borrower, commencing
March 31, 2004:

Period


--------------------------------------------------------------------------------

  Maximum Ratio

--------------------------------------------------------------------------------

At March 31, 2004   3.0 to 1.0 At June 30, 2004   2.4 to 1.0 At September 30,
2004   1.8 to 1.0 At December 31, 2004   1.2 to 1.0

        9.14    Minimum EBITDA.    Borrower (on a consolidated basis) shall
generate a minimum EBITDA of not less than the respective amounts set forth
below, to be tested on the last day of each fiscal quarter of the Borrower,
commencing March 31, 2004:

Period


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

At March 31, 2004 (calculated for the period of 1/1/04 through 3/31/04)   $
200,000 At June 30, 2004 (calculated for the period of 1/1/04 through 6/30/04)  
$ 800,000 At September 30, 2004 (calculated for the period of 1/1/04 through
9/30/04)   $ 1,400,000 At December 31, 2004 (calculated for the 12- month period
then ending)   $ 2,000,000

ARTICLE III
 
Conditions Precedent

        Section 3.1    Conditions.    The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

        (a)   Lender shall have received each of the following, which, in the
case of documents, shall be dated (unless otherwise indicated) the date of this
Amendment, in form and substance satisfactory to the Lender:

(i)this Amendment executed by the Borrower and the Lender;

(ii)the Term Note executed by the Borrower and payable to the order of the
Lender;

(iii)Resolutions of the Board of Directors of the Borrower certified by its
Secretary or Assistant Secretary which authorize the execution, delivery, and
performance by the Borrower of this Amendment, the Term Note, and other Loan
Documents executed in connection herewith;

3

--------------------------------------------------------------------------------

(iv)Resolutions of the Board of Directors of each Domestic Subsidiary certified
by each of its respective Secretaries or Assistant Secretaries which authorize
the execution, delivery, and performance by each Domestic Subsidiary of this
Amendment, and other Loan Documents executed in connection herewith; and

(v)such other documents, instruments, and agreements as Lender may require.

        (b)   No Default or Event of Default (other than the Existing Specified
Defaults) shall have occurred and be continuing;

        (c)   All of the representations and warranties contained in Article IV
of the Agreement, as amended hereby and in the other Loan Documents, shall be
true and correct on and as of the date of this Amendment with the same force and
effect as if such representations and warranties had been made on and as of such
date, except to the extent such representations and warranties speak to a
specific date.

ARTICLE IV

Ratifications, Representations and Warranties

        Section 4.1    Ratifications Generally.    The terms and provisions set
forth in this Amendment shall modify and supersede all inconsistent terms and
provisions set forth in the Agreement and except as expressly modified and
superseded by this Amendment, the terms and provisions of the Agreement and any
notes relating hereto, the Loan Documents, and all other documents executed in
connection with the Agreement are hereby ratified and confirmed and shall
continue in full force and effect. Borrower, each Domestic Subsidiary, and
Lender agree that the Agreement, as amended hereby, the other Loan Documents, as
amended hereby, and all other documents executed in connection with the
Agreement or this Amendment to which Borrower or any Domestic Subsidiary is a
party shall continue to be legal, valid, binding and enforceable in accordance
with their respective terms.

        Section 4.2    Ratifications by Domestic Subsidiaries.    Each Domestic
Subsidiary hereby ratifies and reaffirms all of its obligations under its
respective Guaranty and acknowledges that such Domestic Subsidiary's respective
Guaranty is not subject to any claims, defenses or offsets. Each Domestic
Subsidiary also hereby agrees that nothing contained in the Agreement and the
Loan Documents, as hereby amended, shall adversely affect any right or remedy of
the Lender under the Guaranties and that the execution and delivery of this
Amendment and the Loan Documents shall in no way change or modify such Domestic
Subsidiaries' obligations under such Domestic Subsidiaries' respective Guaranty
and shall not constitute a waiver by the Lender of any of its rights against
such Domestic Subsidiary.

        Section 4.3    Representations and Warranties.    Borrower and each
Domestic Subsidiary hereby represent and warrant to Lender that (a) the
execution, delivery and performance of this Amendment and any and all other Loan
Documents executed and/or delivered in connection herewith have been authorized
by all requisite action on the part of the Borrower and each Domestic Subsidiary
and will not violate the certificate of incorporation or bylaws of the Borrower
or any Domestic Subsidiary, or otherwise violate any other agreement to which
Borrower or any Domestic Subsidiary or any of their respective properties is
bound, (b) the certificate of incorporation and bylaws of Borrower and each
Domestic Subsidiary has not been amended or revoked since the date of the
Agreement and each of the Borrower's and each Domestic Subsidiary's certificate
of incorporation and bylaws is in full force and in effect, and (c) the
representations and warranties contained in the Agreement, as amended hereby,
and any other Loan Documents executed in connection therewith or herewith are
true and correct on and as of the date hereof as though made on and as of the
date hereof except to the extent such representations and warranties speak to a
specific date or, (d) no Default has occurred and is continuing, and
(e) Borrower is in full compliance with all covenants and agreements contained
in the Agreement as amended hereby. Borrower represents and warrants to Lender
that each of Thomas

4

--------------------------------------------------------------------------------


Group of Louisiana, Inc. and Innovative Leadership Company Limited has
deregistered in its respective jurisdiction of organization and is no longer a
legally existing entity in any jurisdiction.

ARTICLE V

Miscellaneous

        Section 5.1    Survival of Representations and Warranties.    All
representations and warranties made in this Amendment or any other document
executed in connection herewith shall survive the execution and delivery of this
Amendment, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.

        Section 5.2    Reference to Agreement.    Each of the Agreement, the
other Loan Documents and any and all other agreements, documents, or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Agreement as amended hereby, are hereby amended so that any
reference in such documents to the Agreement and the other Loan Documents shall
mean a reference to the Agreement and the other Loan Documents, each as amended
hereby.

        Section 5.3    Expenses of Lender.    As provided in the Agreement,
Borrower (and each Domestic Subsidiary) agrees to pay on demand all reasonable
costs and expenses incurred by Lender in connection with the preparation,
negotiation, and execution of this Amendment and any other documents executed
pursuant hereto and any and all amendments, modifications, and supplements
thereto, including without limitation the costs and reasonable fees of Lender's
legal counsel, and all costs and expenses incurred by Lender in connection with
the enforcement or preservation of any rights under the Agreement, as amended
hereby, or any other document executed in connection therewith, including
without limitation the costs and reasonable fees of Lender's legal counsel.

        Section 5.4    Severability.    Any provision of this Amendment held by
a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

        Section 5.5    Applicable Law.    This Amendment and all other documents
executed pursuant hereto shall be deemed to have been made and to be performable
in Dallas, Dallas County, Texas and shall be governed by and construed in
accordance with the laws of the State of Texas.

        Section 5.6    Successors and Assigns.    This Amendment is binding upon
and shall inure to the benefit of Lender, Borrower and its successors and
assigns, except Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.

        Section 5.7    No Waiver.    No consent or waiver, express or implied,
by Lender to or for any breach of or deviation from any covenant, condition or
duty by any Borrower or any obligated party shall be deemed a consent or waiver
to or of any other future breach of the same or any other covenant, condition or
duty.

        Section 5.8    Headings.    The headings, captions, and arrangements
used in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.

        Section 5.9    Counterparts; Facsimiles.    This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Further, any facsimile copy, other copy or reproduction of a signed
counterpart original of this Amendment shall be as fully effective and binding
as the original signed counterpart of this Amendment.

        Section 5.10    RELEASE AND COVENANT NOT TO SUE.    BORROWER AND EACH
DOMESTIC SUBSIDIARY (IN ITS OWN RIGHT AND ON BEHALF OF ITS RESPECTIVE DIRECTORS,

5

--------------------------------------------------------------------------------


OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS AND AGENTS) (THE
"RELEASING PARTIES") JOINTLY AND SEVERALLY RELEASE, ACQUIT, AND FOREVER
DISCHARGE LENDER AND ITS DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT
CONTRACTORS, ATTORNEYS AND AGENTS, AND ATTORNEYS (THE "RELEASED PARTIES"), TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND
ALL ACTS AND OMISSIONS OF THE RELEASED PARTIES, AND FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, COUNTERCLAIMS, DEMANDS, CONTROVERSIES, COSTS, DEBTS, SUMS OF
MONEY, ACCOUNTS, RECKONINGS, BONDS, BILLS, DAMAGES, OBLIGATIONS, LIABILITIES,
OBJECTIONS, AND EXECUTIONS OF ANY NATURE, TYPE, OR DESCRIPTION WHICH THE
RELEASING PARTIES HAVE AGAINST THE RELEASED PARTIES, INCLUDING, BUT NOT LIMITED
TO, NEGLIGENCE, USURY, DECEIT, MISREPRESENTATION, CONSPIRACY, UNCONSCIONABILITY,
DURESS, ECONOMIC DURESS, DEFAMATION, CONTROL, INTERFERENCE WITH CONTRACTUAL AND
BUSINESS RELATIONSHIPS, CONFLICTS OF INTEREST, MISUSE OF INSIDER INFORMATION,
CONCEALMENT, DISCLOSURE, SECRECY, MISUSE OF COLLATERAL, WRONGFUL RELEASE OF
COLLATERAL, FAILURE TO INSPECT, ENVIRONMENTAL DUE DILIGENCE, NEGLIGENT LOAN
PROCESSING AND ADMINISTRATION, WRONGFUL SETOFF, VIOLATIONS OF STATUTES AND
REGULATIONS OF GOVERNMENTAL ENTITIES, INSTRUMENTALITIES AND AGENCIES (BOTH CIVIL
AND CRIMINAL), RACKETEERING ACTIVITIES, SECURITIES AND ANTITRUST LAWS
VIOLATIONS, TYING ARRANGEMENTS, DECEPTIVE TRADE PRACTICES, BREACH OR ABUSE OF
ANY ALLEGED FIDUCIARY DUTY, BREACH OF ANY ALLEGED SPECIAL RELATIONSHIP, COURSE
OF CONDUCT OR DEALING, ALLEGED OBLIGATION OF FAIR DEALING, ALLEGED OBLIGATION OF
GOOD FAITH, AND ALLEGED OBLIGATION OF GOOD FAITH AND FAIR DEALING, WHETHER OR
NOT IN CONNECTION WITH OR RELATED TO THE LOAN DOCUMENTS AND THIS AGREEMENT, AT
LAW OR IN EQUITY, IN CONTRACT IN TORT, OR OTHERWISE, KNOWN OR UNKNOWN, SUSPECTED
OR UNSUSPECTED UP TO AND INCLUDING THE DATE OF THIS AGREEMENT (THE "RELEASED
CLAIMS"). THE RELEASING PARTIES FURTHER AGREE TO LIMIT ANY DAMAGES THEY MAY SEEK
IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION, IF ANY, TO EXCLUDE ALL PUNITIVE
AND EXEMPLARY DAMAGES, DAMAGES ATTRIBUTABLE TO LOST PROFITS OR OPPORTUNITY,
DAMAGES ATTRIBUTABLE TO MENTAL ANGUISH, AND DAMAGES ATTRIBUTABLE TO PAIN AND
SUFFERING, AND THE RELEASING PARTIES DO HEREBY WAIVE AND RELEASE ALL SUCH
DAMAGES WITH RESPECT TO ANY AND ALL CLAIMS OR CAUSES OF ACTION WHICH MAY ARISE
AT ANY TIME AGAINST ANY OF THE RELEASED PARTIES. THE RELEASING PARTIES REPRESENT
AND WARRANT THAT NO FACTS EXIST WHICH COULD PRESENTLY OR IN THE FUTURE COULD
SUPPORT THE ASSERTION OF ANY OF THE RELEASED CLAIMS AGAINST THE RELEASED
PARTIES. THE RELEASING PARTIES FURTHER COVENANT NOT TO SUE THE RELEASED PARTIES
ON ACCOUNT OF ANY OF THE RELEASED CLAIMS, AND EXPRESSLY WAIVE ANY AND ALL
DEFENSES THEY MAY HAVE IN CONNECTION WITH THEIR DEBTS AND OBLIGATIONS UNDER THE
LOAN DOCUMENTS AND THIS AGREEMENT. THIS PARAGRAPH IS IN ADDITION TO AND SHALL
NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY THE
RELEASING PARTIES IN FAVOR OF THE RELEASED PARTIES.

        Section 5.11    INDEMNIFICATION.    BORROWER AND EACH DOMESTIC
SUBSIDIARY HEREBY AGREE TO INDEMNIFY, DEFEND AND SAVE LENDER HARMLESS FROM ANY
AND ALL CLAIMS, LOSSES, COSTS, DAMAGES, LIABILITIES, OBLIGATIONS AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES (WHETHER INSIDE OR
OUTSIDE COUNSEL IS USED), INCURRED BY LENDER BY REASON OF ANY DEFAULT OR EVENT
OF DEFAULT, IN COMMERCIALLY REASONABLE ACTIONS TO DEFEND OR PROTECT THE LIENS
WHICH SECURE OR PURPORT TO SECURE ALL OR ANY PORTION OF THE

6

--------------------------------------------------------------------------------


INDEBTEDNESS, WHETHER EXISTING UNDER ANY LOAN DOCUMENTS OR OTHERWISE OR THE
PRIORITY THEREOF, OR IN COMMERCIALLY REASONABLE ACTS TO ENFORCE THE OBLIGATIONS
OF BORROWER, ANY DOMESTIC SUBSIDIARY, OR ANY OTHER PERSON UNDER OR PURSUANT TO
ANY LOAN DOCUMENT, OR IN THE PROSECUTION OR DEFENSE OF ANY ACTION OR PROCEEDING
CONCERNING ANY MATTER GROWING OUT OF OR CONNECTED WITH THE COLLATERAL OR ANY
LOAN DOCUMENTS, INCLUDING ANY CLAIMS, LOSSES, COSTS, DAMAGES, LIABILITIES,
OBLIGATIONS, AND EXPENSES RESULTING FROM LENDER'S OWN NEGLIGENCE, EXCEPT AND TO
THE EXTENT BUT ONLY TO THE EXTENT CAUSED BY LENDER'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

        Section 5.12    ENTIRE AGREEMENT.    THE AGREEMENT, THIS AMENDMENT AND
ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN
CONNECTION WITH THE AGREEMENT OR THIS AMENDMENT EMBODY THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------

        Executed as of the date first written above.

    BORROWER:
 
 
THOMAS GROUP, INC., a Delaware corporation
 
 
By:
        /s/  JIM TAYLOR      

--------------------------------------------------------------------------------

Jim Taylor
President and Chief Financial Officer
 
 
LENDER:
 
 
COMERICA BANK
 
 
By:
        /s/  ROBIN M. KAIN      

--------------------------------------------------------------------------------

Robin M. Kain, Vice President

8

--------------------------------------------------------------------------------

Joinder

        By execution of this Joinder each Domestic Subsidiary hereby expressly
(i) acknowledges and accepts the terms of this Amendment, (ii) affirms the
representations and warranties attributable to each of them in Section 4.3 of
the Amendment, (iii) ratifies and affirms its obligations under its respective
Guaranty Agreement in favor of the Lender (as amended, supplemented or otherwise
modified the "Guaranty Agreement"), as provided in Section 5.2 of the Amendment,
(iv) acknowledges, renews and extends its continued liability under its Guaranty
Agreement and agrees that its Guaranty Agreement remains in full force and
effect, as provided for in Section 4.2 of the Amendment; and (iv) guarantees to
the Lender to promptly pay when due all amounts owing or to be owing by it under
its Guaranty Agreement pursuant to the terms and conditions thereof.

    DOMESTIC SUBSIDIARIES:
 
 
THOMAS GROUP OF SWEDEN, INC.
 
 
By:
        /s/  JIM TAYLOR      

--------------------------------------------------------------------------------

Jim Taylor, Managing Director

--------------------------------------------------------------------------------

GRAPHIC [g290124.jpg]   Second Amended and Restated Variable Rate-Installment
Note

--------------------------------------------------------------------------------

AMOUNT   NOTE DATE   MATURITY DATE   TAX IDENTIFICATION NUMBER $2,800,000.00  
February 2, 2004   February 28, 2005   72-0843540

--------------------------------------------------------------------------------

FOR VALUE RECEIVED, the undersigned promise(s) to pay to the order of COMERICA
BANK ("Bank"), successor by merger with Comerica Bank-Texas, at any office of
the Bank in the State of Texas, Two Million Eight Hundred Thousand and No/100
Dollars (U.S. $2,800,000) plus interest on the unpaid balance from the date of
this Note at a per annum rate equal to the lesser of (a) the Maximum Rate, as
later defined, or (b) the Stated Rate, as later defined, until maturity, whether
by acceleration or otherwise. If on any day the Stated Rate shall exceed the
Maximum Rate for that day, the rate of interest applicable to this Note shall be
fixed at the Maximum Rate on that day and on each day thereafter until the total
amount of interest accrued on the unpaid principal balance of this Note equals
the total amount of interest which would have accrued if there had been no
Maximum Rate. Subject to the limitations hereinbelow set forth, interest shall
be calculated for the actual number of days the principal is outstanding on the
basis of a 360-day year if this Note evidences a business or commercial loan.
The Stated Rate shall mean the Bank's "prime rate," which is the annual rate of
interest so designated by the Bank and which is changed by the Bank from time to
time, plus four percent (4%). Interest rate changes will be effective for
interest computation purposes as and when the Maximum Rate or the Stated Rate,
as applicable, changes.

Reference is made to that certain Second Amended and Restated Revolving Credit
Loan Agreement dated as of November 26, 2002 executed between the undersigned
and the Bank (as the same may be amended, restated or modified from time to
time, the "Loan Agreement"). Unless otherwise defined herein, capitalized terms
herein shall have the meanings given such terms in the Loan Agreement. This Note
is the Term Note referred to in the Loan Agreement.

Notwithstanding the foregoing, (i) upon the occurrence of an Event of Default,
or (ii) after the earlier of acceleration or the Term Loan Termination Date,
interest on the unpaid principal balance of this Note shall accrue and be paid
at the Default Rate.

Accrued and unpaid interest on the unpaid principal balance of this Note shall
be due and payable under this Note on the thirty-first (31 st) day of each month
(except for months having less than 31 days, in which case the last day of each
such month shall be the due date for payment of accrued and unpaid interest),
commencing February 28, 2004, and continuing on the same day of each successive
month thereafter through and including the Term Loan Termination Date. In
addition to (and not in lieu of) the required monthly installments of interest
to be paid as set forth in this Note, the undersigned shall pay the following
amounts, in each case, to be credited to the unpaid principal balance of this
Note:

(a)On or before February 28, 2004, an installment in the amount of $200,000 is
due and payable; and

(b)Commencing March 31, 2004, and on the 31 st day of each succeeding month
thereafter (except for months having less than 31 days, in which case the last
day of each such month shall be the due date for payment of installments of
principal), equal principal installments in the amount of $100,000 each are due
and payable; and

--------------------------------------------------------------------------------

(c)Commencing May 15, 2004 (for the Borrower's fiscal quarter ending March 31,
2004), and continuing on August 15, 2004 (for the Borrower's fiscal quarter
ending June 30, 2004), November 15, 2004 (for the Borrower's fiscal quarter
ending September 30, 2004), and February 15, 2005 (for the Borrower's fiscal
year ending December 31, 2004) there is due and payable an amount equal to
twenty five percent (25%) of "cash provided by operating activities" (as
reported to Bank pursuant to Section 9.1.2 of the Loan Agreement) for the
Borrower's fiscal quarter end immediately preceding the date such payment is due
as previously set forth in this sentence. For purposes of this required
principal payment, the following shall apply:

(i)cash flow will be determined on a consolidated basis; and

(ii)at each payment date, the required 25% payment will be based upon cumulative
(year-to-date) cash flow as of the end of the Borrower's fiscal quarter to which
such payment relates, but such payment will be net of any prior payments made
under this paragraph (c) for 2004; and

(iii)the principal payments required by this clause (c) are in addition to, and
not in lieu of, the principal installments required by clause (b) above; and

(d)The entire unpaid principal balance of this Note, together with all accrued
and unpaid interest thereon, is due and payable in full on February 28, 2005
(the Term Loan Termination Date).

The term "Maximum Rate," as used herein, shall mean at the particular time in
question the maximum nonusurious rate of interest which, under applicable law,
may then be charged on this Note. If such maximum rate of interest changes after
the date hereof, the Maximum Rate shall be automatically increased or decreased,
as the case may be, without notice to the undersigned from time to time as of
the effective date of each change in such maximum rate.

If this Note or any installment under this Note shall become payable on a day
other than a day on which the Bank is open for business, this payment may be
extended to the next succeeding business day and interest shall be payable at
the rate specified in this Note during this extension. Any payments of principal
in excess of the installment payments required under this Note need not be
accepted by the Bank (except as required under applicable law), but if accepted
shall apply to the installments last falling due. A late installment charge
equal to a reasonable amount not to exceed 5% of each late installment may be
charged on any installment payment not received by the Bank within 10 calendar
days after the installment due date, but acceptance of payment of this charge
shall not waive any Default under this Note.

2

--------------------------------------------------------------------------------


This Note and any other indebtedness and liabilities of any kind of the
undersigned (or any of them) to the Bank (including without limitation that
certain Amended and Restated Revolving Credit Note dated as of November 26, 2002
in the original aggregate principal amount of $3,000,000 executed by the
undersigned in favor of the Bank, as the same may be amended, restated,
increased, extended or otherwise modified from time to time), and any and all
modifications, renewals or extensions of it, whether joint or several,
contingent or absolute, now existing or later arising, and however evidenced and
whether incurred voluntarily or involuntarily, known or unknown, or originally
payable to the Bank or to a third party and subsequently acquired by Bank
including, without limitation, any late charges; loan fees or charges; overdraft
indebtedness; costs incurred by Bank in establishing, determining, continuing or
defending the validity or priority of any security interest, pledge or other
lien or in pursuing any of its rights or remedies under any loan document (or
otherwise) or in connection with any proceeding involving the Bank as a result
of any financial accommodation to the undersigned (or any of them); and
reasonable costs and expenses of attorneys and paralegals, whether inside or
outside counsel is used, and whether any suit or other action is instituted, and
to court costs if suit or action is instituted, and whether any such fees, costs
or expenses are incurred at the trial court level or on appeal, in bankruptcy,
in administrative proceedings, in probate proceedings or otherwise (collectively
"Indebtedness") are secured by and the Bank is granted a security interest in
and lien upon all items deposited in any account of any of the undersigned with
the Bank and by all proceeds of these items (cash or otherwise), all account
balances of any of the undersigned from time to time with the Bank, by all
property of any of the undersigned from time to time in the possession of the
Bank and by any other collateral, rights and properties described in each and
every deed of trust, mortgage, security agreement, pledge, assignment and other
agreement which has been, or will at any time(s) later be, executed by any (or
all) of the undersigned to or for the benefit of the Bank (collectively
"Collateral").

If an Event of Default (as defined in the Loan Agreement) occurs, or if the
undersigned (or any of them) or any guarantor under a guaranty of all or part of
the Indebtedness ("guarantor") (i) fail(s) to pay this Note or any of the
Indebtedness when due, by maturity, acceleration or otherwise, or fail(s) to pay
any Indebtedness owing on a demand basis upon demand; or (ii) fail(s) to comply
with any of the terms or provisions of any agreement between the undersigned (or
any of them) or any guarantor and the Bank; or (iii) become(s) insolvent or the
subject of a voluntary or involuntary proceeding in bankruptcy, or a
reorganization, arrangement or creditor composition proceeding, (if a business
entity) cease(s) doing business as a going concern, (if a natural person) die(s)
or become(s) incompetent, (if a partnership) dissolve(s) or any general partner
of it dies, becomes incompetent or becomes the subject of a bankruptcy
proceeding or (if a corporation or a limited liability company) is the subject
of a dissolution, merger or consolidation; or (a) if any warranty or
representation made by any of the undersigned or any guarantor in connection
with this Note or any of the Indebtedness shall be discovered to be untrue or
incomplete; or (b) if there is any termination, notice of termination, or breach
of any guaranty, pledge, collateral assignment or subordination agreement
relating to all or any part of the Indebtedness; or (c) if there is any failure
by any of the undersigned or any guarantor to pay when due any of its
indebtedness (other than to the Bank) or in the observance or performance of

3

--------------------------------------------------------------------------------


any term, covenant or condition in any document evidencing, securing or relating
to such indebtedness; or (d) if the Bank deems itself insecure, believing that
the prospect of payment of this Note or any of the Indebtedness is impaired or
shall fear deterioration, removal or waste of any of the Collateral; or (e) if
there is filed or issued a levy or writ of attachment or garnishment or other
like judicial process upon the undersigned (or any of them) or any guarantor or
any of the Collateral, including without limit, any accounts of the undersigned
(or any of them) or any guarantor with the Bank, then the Bank, upon the
occurrence of any of these events (each a "Default"), may at its option and
without prior notice to the undersigned (or any of them), declare any or all of
the Indebtedness to be immediately due and payable (notwithstanding any
provisions contained in the evidence thereof to the contrary), sell or liquidate
all or any portion of the Collateral, set off against the Indebtedness any
amounts owing by the Bank to the undersigned (or any of them), charge interest
at the default rate provided in the document evidencing the relevant
Indebtedness and exercise any one or more of the rights and remedies granted to
the Bank by any agreement with the undersigned (or any of them) or given to it
under applicable law. All payments under this Note shall be in immediately
available United States funds, without setoff or counterclaim.

If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned's respective heirs, personal representatives, successors and
assigns.

The undersigned waive(s) presentment, demand, protest, notice of dishonor,
notice of demand or intent to demand, notice of acceleration or intent to
accelerate, and all other notices and agree(s) that no extension or indulgence
to the undersigned (or any of them) or release, substitution or nonenforcement
of any security, or release or substitution of any of the undersigned, any
guarantor or any other party, whether with or without notice, shall affect the
obligations of any of the undersigned. The undersigned waive(s) all defenses or
right to discharge available under Section 3.605 of the Texas Uniform Commercial
Code and waive(s) all other suretyship defenses or right to discharge. The
undersigned agree(s) that the Bank has the right to sell, assign, or grant
participations or any interest in, any or all of the Indebtedness, and that, in
connection with this right, but without limiting its ability to make other
disclosures to the full extent allowable, the Bank may disclose all documents
and information which the Bank now or later has relating to the undersigned or
the Indebtedness. The undersigned agree(s) that the Bank may provide information
relating to this Note or the Indebtedness or relating to the undersigned to the
Bank's parent, affiliates, subsidiaries and service providers.

The undersigned agree(s) to reimburse the holder or owner of this Note upon
demand for any and all costs and expenses (including without limit, court costs,
legal expenses and reasonable attorneys' fees, whether inside or outside counsel
is used, and whether or not suit is instituted and, if suit is instituted,
whether at the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in collecting or attempting to
collect this Note or incurred in any other matter or proceeding relating to this
Note.

The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word "undersigned" means, individually and
collectively, each maker, accommodation party, indorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. THIS NOTE IS MADE IN THE STATE OF TEXAS AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES.

4

--------------------------------------------------------------------------------


This Note and all other documents, instruments and agreements evidencing,
governing, securing, guaranteeing or otherwise relating to or executed pursuant
to or in connection with this Note or the Indebtedness evidenced hereby (whether
executed and delivered prior to, concurrently with or subsequent to this Note),
as such documents may have been or may hereafter be amended from time to time
(the "Loan Documents") are intended to be performed in accordance with, and only
to the extent permitted by, all applicable usury laws. If any provision hereof
or of any of the other Loan Documents or the application thereof to any person
or circumstance shall, for any reason and to any extent, be invalid or
unenforceable, neither the application of such provision to any other person or
circumstance nor the remainder of the instrument in which such provision is
contained shall be affected thereby and shall be enforced to the greatest extent
permitted by law. It is expressly stipulated and agreed to be the intent of the
holder hereof to at all times comply with the usury and other applicable laws
now or hereafter governing the interest payable on the indebtedness evidenced by
this Note. If the applicable law is ever revised, repealed or judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved or received with respect to the indebtedness evidenced by this Note, or
if Bank's exercise of the option to accelerate the maturity of this Note, or if
any prepayment by the undersigned or prepayment agreement results (or would, if
complied with, result) in the undersigned having paid, contracted for or being
charged for any interest in excess of that permitted by law, then it is the
express intent of the undersigned and Bank that this Note and the other Loan
Documents shall be limited to the extent necessary to prevent such result and
all excess amounts theretofore collected by Bank shall be credited on the
principal balance of this Note or, if fully paid, upon such other Indebtedness
as shall then remaining outstanding (or, if this Note and all other Indebtedness
have been paid in full, refunded to the undersigned), and the provisions of this
Note and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectable hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid, or agreed to be paid, by the
undersigned for the use, forbearance, detention, taking, charging, receiving or
reserving of the indebtedness of the undersigned to Bank under this Note or
arising under or pursuant to the other Loan Documents shall, to the maximum
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as such indebtedness is outstanding. To the extent federal law
permits Bank to contract for, charge or receive a greater amount of interest,
Bank will rely on federal law instead of the Texas Finance Code, as supplemented
by Texas Credit Title, for the purpose of determining the Maximum Rate.
Additionally, to the maximum extent permitted by applicable law now or hereafter
in effect, Bank may, at its option and from time to time, implement any other
method of computing the Maximum Rate under the Texas Finance Code, as
supplemented by Texas Credit Title, or under other applicable law, by giving
notice, if required, to the undersigned as provided by applicable law now or
hereafter in effect. Notwithstanding anything to the contrary contained herein
or in any of the other Loan Documents, it is not the intention of Bank to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

The indebtedness evidenced by this Note is in renewal, extension, and
modification, but not in extinguishment or novation of the indebtedness
evidenced by that certain Amended and Restated Variable Rate-Installment Note
dated April 15, 2003 in the original principal amount of $5,000,000 executed by
the undersigned and payable to the order of the Bank.

5

--------------------------------------------------------------------------------


THE UNDERSIGNED AND THE BANK, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.

THIS WRITTEN LOAN AGREEMENT (AS DEFINED BY SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE) REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

    DEBTOR:
 
 
THOMAS GROUP, INC.,
a Delaware corporation
 
 
By:
        /s/  JIM TAYLOR      

--------------------------------------------------------------------------------

Jim Taylor
President and Chief Financial Officer

              5221 N. O'Connor Boulevard, Suite 500   Irving,   Texas   75039

--------------------------------------------------------------------------------

STREET ADDRESS   CITY   STATE   ZIP CODE

--------------------------------------------------------------------------------

For Bank Use Only   CCAR #    

--------------------------------------------------------------------------------

LOAN OFFICER INITIALS   LOAN GROUP NAME   OBLIGOR NAME        

--------------------------------------------------------------------------------

LOAN OFFICER ID. NO.   LOAN GROUP NO.   OBLIGOR NO.   NOTE NO.   AMOUNT   

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------




OMNIBUS GENERAL CERTIFICATE

        The undersigned persons, holding the respective offices as set forth in
the signatures of each of the respective undersigned entities, being THOMAS
GROUP, INC. ("Company"), a Delaware corporation, and THOMAS GROUP OF
SWEDEN, INC. ("TGSweden"), a Delaware corporation, (a) hereby deliver this
Certificate in connection with that certain First Amendment to Second Amended
and Restated Revolving Credit Loan Agreement dated as of even date herewith (the
"Amendment"), by and between Company and Comerica Bank-Texas ("Lender"), a Texas
banking association, and related loan documents and (b) hereby certify to
Lender, with the knowledge and intent that Lender may, without any investigation
on its part, rely fully upon the matters herein in connection with any extension
of credit to Company, that the following matters are true and correct on the
date hereof. Company and TGSweden are sometimes collectively referred to herein
as the "Constituent Companies."

        1.     Resolutions. Attached hereto as Exhibit A are true and correct
copies of resolutions relating to the agreements to be executed and delivered by
each of the Constituent Companies to Lender in connection with the Amendment and
related documents (collectively, the "Subject Agreements"), which resolutions
have been duly adopted by the Board of Directors of each of the Constituent
Companies, and none of such resolutions have been amended, modified or repealed
in any respect, and all of such resolutions are in full force and effect on the
date hereof.

        2.     Incumbency. The individuals named on Schedule I attached hereto
are the duly elected, qualified and acting officers, respectively, of each of
the Constituent Companies and hold the offices set forth opposite their
respective names as of the date hereof, and the signatures under the respective
names and titles of said officers are their true and authentic signatures.

        3.     Incorporation. The certificate of incorporation, bylaws (and all
amendments thereto) of the Constituent Companies, which have been delivered to
Lender, are still in full force and effect and have not been amended.

        4.     Organization, Standing and Qualification. Each of the Constituent
Companies (a) is duly organized, validly existing and in good standing under the
laws of the state of organization, (b) has all requisite power, corporate or
otherwise, to conduct business and to execute and deliver, and perform its
respective obligations under, the Subject Agreements, and (c) is duly qualified
to transact business as a foreign corporation in each jur isdiction where the
nature of its respective property or assets (whether real, personal or mixed, or
tangible or intangible), or the conduct of business requires such qualification.

        5.     Full Disclosure. No information, exhibit or written report
furnished by or on behalf of any of the Constituent Companies to Lender in
connection with the negotiation or execution of the Subject Agreements, or the
transactions contemplated thereby, contains any material misstatement of fact or
omits the statement of a material fact necessary to make the statements
contained therein not misleading.

1

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, I have duly executed this Certificate as of
February 2, 2004.

    THOMAS GROUP, INC.
 
 
By:
 
/s/  JIM TAYLOR      

--------------------------------------------------------------------------------

Jim Taylor
President and Chief Financial Officer
 
 
THOMAS GROUP OF SWEDEN, INC.
 
 
By:
 
/s/  JIM TAYLOR      

--------------------------------------------------------------------------------

Jim Taylor
Managing Director

--------------------------------------------------------------------------------


SCHEDULE I


Name


--------------------------------------------------------------------------------

  Signature

--------------------------------------------------------------------------------

  Entity

--------------------------------------------------------------------------------

  Title

--------------------------------------------------------------------------------


Jim Taylor
 
/s/  JIM TAYLOR      

--------------------------------------------------------------------------------


 
Thomas Group, Inc.
 
President and Chief Financial Officer
Jim Taylor
 
/s/  JIM TAYLOR      

--------------------------------------------------------------------------------


 
Thomas Group of Sweden, Inc.*
 
Managing Director

        This Schedule may be executed in one or more counterparts, each of which
shall be certified as follows:

        The undersigned, Jim Taylor, hereby certifies each above signature to be
the authentic signature of the person whose name appears opposite such
signature.

    /s/  JIM TAYLOR      

--------------------------------------------------------------------------------

Jim Taylor, Secretary to Thomas Group, Inc., and authorized by the "*" entities
to verify the signatures above corresponding to the "*" entity officers.

--------------------------------------------------------------------------------


EXHIBIT A

RESOLUTIONS OF THE CONSTITUENT COMPANIES


[See Attached.]

--------------------------------------------------------------------------------


RESOLUTIONS OF THE BOARD OF DIRECTORS OF
THOMAS GROUP, INC.
(the "Corporation")


        RESOLVED, that the Chairman of the Board, the President and any Vice
President of the Corporation, by the signature of any one or more of them, be,
and the same hereby are, authorized and directed to execute and deliver to
Comerica Bank (hereinafter referred to as "Bank") in the name of and on behalf
of the Corporation, with such changes in the terms and provisions thereof as the
officer executing same shall, in his sole discretion, deem advisable, in each
case in form as approved by the above-authorized officers, (i) a certain
proposed Second Amendment to Second Amended and Restated Revolving Credit Loan
Agreement, (ii) a certain proposed Second Amended and Restated Variable
Rate—Installment Note (the agreements referred to in clauses (i) and (ii) are
collectively referred to herein as the "Agreements") and (iii) such other
agreements, documents, instruments, statements and writings as the officer or
officers executing the same may deem desirable or necessary in connection with
any of the foregoing, and to incur on behalf of the Corporation the obligations
described in the Agreements; be it

        RESOLVED FURTHER, that said agreements and other statements in writing
executed in the name and on behalf of the Corporation by the Chief Executive
Officer, President or any Vice President shall be presumed conclusively to be
the instruments, the execution of which is authorized by the resolutions; be it

        RESOLVED FURTHER, that the aforementioned officers of the Corporation
be, and the same hereby are, authorized and directed to execute, in the name of
and on behalf of the Corporation, notes, deeds of trust, security agreement,
financing statements, assignments, collateral reports, loan statements,
confirmations of delivery, lien statements, pledge certificates, release
certificates, removal reports, guaranties, cross-collateralization agreements
and such other writings as are necessary in their dealings with Bank, and any
such papers executed by any of them prior to this time are approved, ratified
and confirmed; and that the Secretary and every Assistant Secretary of the
Corporation be, and they severally hereby are, instructed to provide Bank, from
time to time with lists of the persons who shall have been authorized by the
Corporation to take the above action; and that such designations communicated to
Bank shall continue in full force and effect until notice of revocation thereof
is communicated to Bank at least ten (10) days prior to the effective date of
termination of such authority; be it

        RESOLVED FURTHER, that any officer of the Corporation, by his signature,
be, and the same hereby is, authorized and directed to certify to Bank the
adoption of these resolutions; and be it

        RESOLVED FURTHER, that the aforementioned officers of the Corporation
be, and each of them hereby is, authorized, directed and empowered to do all
other things and acts, to execute and deliver all other instruments, documents
and certificates and to pay all costs, fees and taxes as may be, in their sole
judgment, necessary, proper or advisable in order to carry out or comply with
the purpose or intent of the foregoing resolutions; and that all of the acts and
deeds of the aforementioned officers of the Corporation which are consistent
with the purposes and intent of such resolutions be, and the same hereby are, in
all respect approved, confirmed and adopted as the acts and deeds of the
Corporation.

1

--------------------------------------------------------------------------------


RESOLUTIONS OF THE BOARD OF DIRECTORS OF
THOMAS GROUP OF SWEDEN, INC.
(the "Corporation")


        RESOLVED, that the Managing Director, the President and any Vice
President of the Corporation, by the signature of any one or more of them, be,
and the same hereby are, authorized and directed to execute and deliver to
Comerica Bank (hereinafter referred to as "Bank") in the name of and on behalf
of the Corporation, with such changes in the terms and provisions thereof as the
officer executing same shall, in his sole discretion, deem advisable, (i) a
certain proposed Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement (the "Agreement") in such form as is approved by the
above-authorized officers; and (ii) such other agreements, documents,
instruments, statements and writings as the officer or officers executing the
same may deem desirable or necessary in connection with any of the foregoing; be
it

        RESOLVED FURTHER, that said agreements and other statements in writing
executed in the name and on behalf of the Corporation by the Managing Director,
President or any Vice President shall be presumed conclusively to be the
instruments, the execution of which is authorized by the resolutions; be it

        RESOLVED FURTHER, that the Board of Directors of the Corporation has
determined that the benefits to be received under the Agreement as set forth in
these resolutions are at least equal to the potential exposure and risk to the
Corporation under the Agreement; be it

        RESOLVED FURTHER, that the aforementioned officers of the Corporation
be, and the same hereby are, authorized and directed to execute, in the name of
and on behalf of the Corporation, such other writings as are necessary in their
dealings with Bank, and any such papers executed by any of them prior to this
time are approved, ratified and confirmed; and that the Secretary and every
Assistant Secretary of the Corporation be, and they severally hereby are,
instructed to provide Bank, from time to time with lists of the persons who
shall have been authorized by the Corporation to take the above action; and that
such designations communicated to Bank shall continue in full force and effect
until notice of revocation thereof is communicated to Bank at least ten
(10) days prior to the effective date of termination of such authority; be it

        RESOLVED FURTHER, that any officer of the Corporation, by his signature,
be, and the same hereby is, authorized and directed to certify to Bank the
adoption of these resolutions; and be it

        RESOLVED FURTHER, that the aforementioned officers of the Corporation
be, and each of them hereby is, authorized, directed and empowered to do all
other things and acts, to execute and deliver all other instruments, documents
and certificates and to pay all costs, fees and taxes as may be, in their sole
judgment, necessary, proper or advisable in order to carry out or comply with
the purpose or intent of the foregoing resolutions; and that all of the acts and
deeds of the aforementioned officers of the Corporation which are consistent
with the purposes and intent of such resolutions be, and the same hereby are, in
all respect approved, confirmed and adopted as the acts and deeds of the
Corporation.

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.31



SECOND AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT
OMNIBUS GENERAL CERTIFICATE
SCHEDULE I
EXHIBIT A RESOLUTIONS OF THE CONSTITUENT COMPANIES
RESOLUTIONS OF THE BOARD OF DIRECTORS OF THOMAS GROUP, INC. (the "Corporation")
RESOLUTIONS OF THE BOARD OF DIRECTORS OF THOMAS GROUP OF SWEDEN, INC. (the
"Corporation")
